Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-9, 11-13 and 15-23 are allowed. Claims 1 and 2 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Nishi et al. (JP 2005261369), Takeda et al. (JP2001321112), and Takai et al. (US 2010/0275790). Suffice it to say, none of the cited prior art discloses a continuous shaping machine for bean curds, comprising: a pair of endless filter cloth belts that are an upper filter cloth belt and a lower filter cloth belt, each cloth belt being configured to circulate along a respective circulation route, each circulation route including a feed path and a return path; and a pair of endless conveyors that are an upper conveyor and a lower conveyor configured to circulate inside of the upper filter cloth belt and the lower filter cloth belt, respectively, the upper conveyor and the lower conveyor each being configured to circulate along a respective circulation route, each circulation route including a feed path and a return path; and heaters configured to perform heating sterilization, the heaters being arranged in prescribed ranges along the return paths of the upper and lower filter cloth belts, respectively, as claimed in independent claim 1; or a continuous shaping machine for bean curds, comprising: a pair of endless filter cloth belts that are an upper filter cloth belt and a lower filter cloth belt, each cloth belt being configured to circulate along a respective circulation route, each circulation route including a feed path and a return path; and a pair of endless conveyors that are an upper conveyor and a lower conveyor configured to circulate inside of the upper filter cloth belt and ; and heaters configured to perform heating sterilization, the heaters being arranged in prescribed ranges along at least one of the return path of one of the upper filter cloth belt and conveyor and the return path of one of the lower filter cloth belt and conveyor, respectively, as claimed in independent claim 2, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 2.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726